The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 49, 73.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 59.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

The disclosure is objected to because of the following informalities:
Par. [0027], there is a reference to “Fig. 4d”, but no such figure exists.
Par. [0028], the references to “spring 49” should apparently be --spring 59--.
Par. [0038], there is a reference to “Fig. 2b”, but no such figure exists.
Par. [0039], reference numeral 72 is used to identify both a “pump” and a “control unit”, while the “control unit” is identified with reference numerals 72 and 74. Further, there is a reference to “valves 73” but no element is identified as such in Fig. 5.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
stowed position” (emphasis added) is unclear and lacks antecedent basis in the claim;
and last line, it is not clear if the recitation of “a raised condition” (emphasis added) of the bridge plate is intended to be distinct from the “raised position” thereof previously recited in line 9.
Claim 4, the recitation of “its (referring to the bridge plate) raised and lowered conditions” (emphasis added) lacks clear antecedent basis.
Claim 8, it is not clear if the recitations of “a stowed position” of the lifting arm and the platform are intended to refer to the stowed positions thereof previously recited in claim 1, or if they are separate and distinct positions.
Claim 10, line 3, it is not clear what is meant by “raising and lowering of the lift”. The lift has been recited as comprising several components, including a platform, a lifting arm and a bridge plate, which are movable between raised and lowered positions, but the lift itself as a whole has not been recited as necessarily raising and lowering.
This also applies to claim 11.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobota et al (US 2007/0071569), with reference to Dupuy et al (EP 0955029) as evidence of an inherent feature, both cited by applicant.
Sobota shows a wheelchair lift for a vehicle, the wheelchair lift comprising:
a base 26 for securing to a vehicle;
a platform 12, for accommodating a wheelchair, the platform being moveable between a raised position (Fig. 2) and a lowered position (Fig. 1);
a lifting arm 20, 22 connected to the base and moveable between a raised position (Fig. 2) and a lowered position (Fig. 1) so as to move the platform between its raised position and its lowered position;
a support arm 30 connected between the lifting arm and the platform;
a bridge plate 70, 72 connected to the platform and pivotable between a raised position (Fig. 1) and a lowered position (Fig. 2);
a platform folding linkage 16 connected to the platform and configured to contact the lifting arm during movement of the lifting arm between the raised position and [the] a stowed position to raise the platform from a deployed position to a stowed position (not explicitly disclosed but considered inherent in this type of lift, as evident from at least Fig. 3A and par. [0035] of substantially equivalent EP 0955029, which has the same assignee);
a bridge plate control link 80 connected between the bridge plate and the platform folding linkage; and
a latch 200 mounted on the bridge plate control link (as broadly claimed, at least indirectly) and configured to latch the bridge plate in a raised condition.

Re claim 3, the first link comprises a first part 40B connected to the platform and a second part 40A arranged to move relative to the first part and connected to the second link.
Re claim 4, the bridge plate control link is connected to the first part of the first link, at least indirectly (*see note below), whereby movement of the first part relative to the second part allows the bridge plate to move relative to the platform between its raised and lowered conditions.
*Note: Fig. 1b and par. [0027] of the instant application disclose that the control link 46 is connected to the upper part 36b of the first link, which is disclosed as the part of the first link that is connected to the second link. Since claim 3 recites that the second part of the first link is connected to the second link, the “upper part” of the first link as disclosed equates to the “second part” of the first link as claimed. Thus, even though the claim is being interpreted as merely requiring the control link to be at least indirectly  connected to the first part of the first link, it is believed that applicant may actually have intended to recite that the control link is connected to the second part of the first link. However, since Sobota discloses that the control link 80 is actually connected to the upper (second) part 40A of the first link (par. [0024]), the limitation is met regardless of how the claim is interpreted or intended.

*Note: latch release member 66 is disclosed by applicant as being connected to the upper (second) part 36b of the first link. Thus, in a manner similar to that noted above regarding claim 4, it is believed that applicant may have intended to recite that the release member is connected to the second part of the first link. Again, the limitation is met either way.
Re claim 6, the bridge plate control link is connected to the platform folding linkage by “means of a sliding connection”, as broadly recited (i.e., the sliding connection between the two parts of the first link).
Re claim 7, the sliding connection is configured to allow movement of the latch release member relative to the latch when the first part of the first link moves relative to the second part of the first link (par. [0027]).
Re claim 8, the lifting arm is further movable to a stowed position so as to move the platform to a stowed position, and the sliding connection allows the platform to rotate relative to the bridge plate as the platform folding linkage raises the platform from its deployed position towards its stowed position (again, considered inherent even though not explicitly disclosed, as evidenced by at least par. [0034] of EP 0955029).
Re claim 9, the bridge plate, while in its raised condition, is movable between a fully raised position and a latched position in which the latch prevents its further movement away from the fully raised position (see Figs. 8C-D: keyhole insert 214 of latch 200 is smaller than keyholes 102, 112 and thus at least some movement between . 

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ablabutyan et al (US 2005/0238471, cited by applicant).
Ablabutyan shows a wheelchair lift for a vehicle, the wheelchair lift comprising:
a base 117 for securing to a vehicle;
a platform 111 for accommodating a wheelchair;
a lifting arm 114, 115 connected to the base and moveable between a raised position (Figs. 1A, 1D) and a lowered position (Fig. 1B) so as to move the platform between a raised position (Figs. 1A, 1D) and a lowered position (Fig. 1B);
a support arm 116 connected between the lifting arm and the platform;
a bridge plate 126 connected to the platform and pivotable between a raised position (Fig. 1B, 1C, 1F) and a lowered position (Figs. 1A, 1D);
a detector (not shown but note “sensors” for inboard roll stop 126 and inboard roll stop actuator 128 described in par. [0021]) arranged to detect movement of the bridge plate out of its raised position and a control unit 200 connected to the detector, arranged to control the raising and lowering of the lift, and further arranged, on detection of movement of the bridge plate out of its raised position, to modify its control of the lift (described in pars. [0024] and [0031]).
Re claim 12, at least par. [0024] discloses that the control unit prevents (i.e., “stops”) movement of the lift upon detection of the bridge plate in a non-raised condition.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sobota et al in view of Ablabutyan et al.
Sobota does not show a detector arranged to detect movement of the bridge plate out of its fully raised position and a control unit connected to the detector, and arranged to control raising and lowering of the lift, and further arranged, on detection of movement of the bridge plate out of its fully raised position, to modify its control of the lift.
As noted above, Ablabutyan discloses a similar wheelchair lift with these features.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Sobota by providing a detector arranged to detect movement of the bridge plate out of its fully raised position, and a control unit connected to the detector, arranged to control raising and lowering of the lift, and further arranged, on detection of movement of the bridge plate out of its fully raised position, to modify its control of the lift, as taught by Ablabutyan, as an added measure of safety during lift operation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references shows a vehicle-mounted wheelchair lift having a bridge plate movable between raised and lowered positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

1/26/22